Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 15/767,608 filed on 04/11/2018.  Claims 1-11 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features recited in claims 3 and 4 must be shown or the feature(s) canceled from the claim(s).  Note that claim 3 requires “the first input shaft is provided thereon with a bidirectional clutch that cooperates with the first gear and the third gear” and claim 4 requires “the intermediate shaft is provided thereon with a bidirectional clutch that cooperates with the second gear and the fourth gear”. Claim 1 further requires “a clutch is provided between the first input shaft and the gear that is rotatably installed on the first input shaft, and a clutch is provided between the intermediate shaft and the gear that is rotatably installed on the intermediate shaft”. There is no drawing that shows the combination of requirements of claims 1 and 3 or claims 1 and 4.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is so because the claimed features not shown (see para 2).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 15, the recitation of “a clutch” constitutes a double inclusion since “a clutch” was previously recited in line 14.
Claim 6 recites the limitation “the clutch” in the last line that is unclear of its reference since “a clutch” is recited in claim 1, line 14 and line 15.
Claim 8 recites the limitation “the second power source” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the second input shaft” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(b) as being anticipated by Hu et al. (CN102392885). This reference is cited in IDS submitted 04/24/2020.
 Hu et al. show a transversely-placed vehicle driving assembly, connected to a vehicle axle half shaft (12), wherein the vehicle driving assembly comprises a first power source (not shown – inherent) and an automatic transmission, the automatic transmission is provided with a first input shaft (3) therein, the first power source connects to the first input shaft, and a differential (11) is provided at a joint of the automatic transmission and the vehicle axle half shaft; and 
in the automatic transmission, an intermediate shaft (4) is provided parallel to the first input shaft (3); wherein, 
a first gear (7) and a third gear (8) are fixed or rotatably installed on the first input shaft (3), and a second gear (9) and a fourth gear (10) are fixed or rotatably installed on the intermediate shaft (4), wherein the first gear and the second gear are in engaged transmission, and have different installing modes on the shafts, and wherein the third 
a clutch (1) is provided between the first input shaft (3) and the gear (7) that is rotatably installed on the first input shaft, and another clutch (2) is provided between the intermediate shaft (4) and the gear (10) that is rotatably installed on the intermediate shaft; and 
a fifth gear (5) is fixed on the intermediate shaft (4), and a sixth gear (6) is fixed on the differential (11), wherein the fifth gear and the sixth gear are in engaged transmission,
wherein, the clutches (1, 4) are contrate tooth clutches, comprising a movable fluted disc and a fixed fluted disc, wherein the movable fluted disc is rotatably installed on the first input shaft and/or the intermediate shaft, and the fixed fluted disc is fixed on any gear that is rotatably installed; and wherein, the contrate tooth clutches are of electromagnetic driving type, or hydraulic driving type, or pneumatic driving type, or electrical driving type, or mechanic shifting fork driving type, and drive the movable fluted disc to axially move to engage with the fixed fluted disc (inherent).

Claims 1 and 8 are rejected under 35 U.S.C. 102(b) as being anticipated by Reed, Jr. et al. (US 5,943,918).
 Reed, Jr.  et al. show a transversely-placed vehicle driving assembly, connected to a vehicle axle half shaft (40), wherein the vehicle driving assembly comprises a first power source (14) and an automatic transmission, the automatic transmission is provided with a first input shaft (20) therein, the first power source connects to the first 
in the automatic transmission, an intermediate shaft (32) is provided parallel to the first input shaft (20); wherein, 
a first gear (28a) and a third gear (28e) are fixed or rotatably installed on the first input shaft (20), and a second gear (30a) and a fourth gear (30e) are fixed or rotatably installed on the intermediate shaft (32), wherein the first gear and the second gear are in engaged transmission, and have different installing modes on the shafts, and wherein the third gear and the fourth gear are in engaged transmission, and have different installing modes on the shafts; 
a clutch (on the right of gear 28e) is provided between the first input shaft (20) and the gear (28e) that is rotatably installed on the first input shaft, and another clutch (on the right of gear 30a) is provided between the intermediate shaft (32) and the gear (30a) that is rotatably installed on the intermediate shaft; and 
a fifth gear (34) is fixed on the intermediate shaft (32), and a sixth gear (36) is fixed on the differential (38), wherein the fifth gear and the sixth gear are in engaged transmission,
wherein, a rotor shaft (left portion of shaft 20) of the first power source and the first input shaft (20) are of integrated design, and a rotor shaft (86) of a second power source (42) and a second input shaft (right portion of shaft 86) are of integrated design.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN102392885).
Hu et al do not show the first gear (7) rotatably installed on the first input shaft (3) via a needle bearing, and the fourth gear (10) rotatably installed on the intermediate shaft (4) via a needle bearing. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the assembly of Hu et al to have the first gear (7) rotatably installed on the first input shaft (3) via a needle bearing, and the fourth gear (10) rotatably installed on the intermediate shaft (4) via a needle bearing since using a needle bearing between a gear and a shaft is old and well known in the art.
Allowable Subject Matter
Claims 5-7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HA DINH HO/Primary Examiner, Art Unit 3658